Citation Nr: 0016682
Decision Date: 06/23/00	Archive Date: 09/08/00

Citation Nr: 0016682	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  94-34 244	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for a disability manifested 
by dizziness, lightheadedness, and fatigue, claimed as 
secondary to oil smoke exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from May 1979 to 
August 1992.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from an August 1993 rating action 
which, among other things, denied service connection for 
disability manifested by dizziness, lightheadedness, and 
fatigue.  The veteran expressed his disagreement with that 
decision in October 1993, and a statement of the case was 
issued in August 1994.  The veteran perfected his appeal by 
the submission of a VA Form 1-9 (Appeal to Board of Veterans 
Appeals), received at the RO in August 1994.  Thereafter, the 
case was forwarded to the Board and, in an April 1997 
decision, the Board, among other things, denied this aspect 
of the veteran's appeal.  

In September 1998, the Acting Chairman of the Board, on his 
own initiative pursuant to the provisions of 38 U.S.C.A. 
§ 7103(a), ordered a reconsideration of the Board's April 
1997 decision, insofar as it denied service connection for 
disability manifested by dizziness, lightheadedness and 
fatigue.  The veteran and his representative were given 60 
days from the date of the Board's order of reconsideration to 
submit additional argument; on October 20, 1998, the 
veteran's representative submitted written argument on the 
veteran's behalf.  This decision replaces the April 1997 
decision of the Board as it relates to entitlement to service 
connection for disability manifested by dizziness, 
lightheadedness and fatigue, and is the final decision of the 
Board.



FINDING OF FACT

There is no evidence that the veteran has a disability 
manifested by dizziness, lightheadedness, and fatigue, 
secondary to oil smoke exposure or any other cause, so as to 
render the claim for service connection for such a disability 
plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for a disability manifested by dizziness, 
lightheadedness, and fatigue, secondary to oil smoke 
exposure.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As in any case, the initial determination to be made is 
whether the appellant has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If not, the claim must fail and there is 
no further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 
524 U.S. 940 (1998).  That decision upheld the earlier 
decision of the U. S. Court of Appeals for Veterans Claims 
which made clear that it would be error for the Board to 
proceed to the merits of a claim which is not well grounded.  
Epps v. Brown, 9 Vet.App. 341 (1996).  See also Morton v. 
West, 12 Vet.App. 477, 480 (1999). 




The Court Appeals for Veterans Claims has also held that, in 
order to establish that a claim for service connection is 
well grounded, there must be competent evidence of: (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a link or a 
connection) between the in-service injury or aggravation and 
the current disability.  Competent medical evidence is 
required to satisfy this third prong.  Caluza v. Brown, 7 
Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  "Although the claim need not be conclusive, 
the statute [38 U.S.C.A. § 5107] provides that [the claim] 
must be accompanied by evidence" in order to be considered 
well grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links the current disability to a period of military service 
or to an already service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

A review of the record reflects that the veteran's primary 
occupational specialty, during his 13 years of service, was 
as a fuels system technician.  His service medical records, 
which are rather voluminous, reflect a number of occasions 
when he complained of dizziness, lightheadedness, and 
fatigue.  Those records reflecting complaints of dizziness 
are dated in 1981, 1982, 1984, and 1991.  The veteran also 
reported a history of dizziness or fainting spells at the 
time he was examined in connection with his discharge from 
service, in July 1992.  These complaints, however, were 
primarily associated with a venereal disease, rhinitis, and 
acute gastroenteritis.  In 1984, consideration was given to 
whether the complaints were associated with exposure to 
environmental hazards, but, following an investigation, that 
possibility was considered doubtful.  In any case, the report 
of the examination conducted at the time of the veteran's 
service discharge revealed that there were considered to be 
no chronic problems, and no disease whose specific 
manifestation was dizziness was diagnosed.  

Regarding complaints of fatigue, the service medical records 
show that the veteran sought treatment for fatigue in 1984, 
1985, 1989, and 1990.  In 1984, the records reflect that 
consideration was given to an allergic manifestation to 
account for the complaint, as well as to a reaction to 
environmental hazards, as discussed in the previous 
paragraph.  In 1985 records, it was suggested that the 
veteran's sleeping pattern could account for his malaise, as 
he had been working nights and had then switched to day work.  
In 1989 and 1990, it was thought that the veteran's decreased 
energy was related to a viral syndrome.  As with the 
veteran's dizziness complaints, however, a disease entity 
whose manifestation was specifically fatigue was not 
diagnosed.  

Complaints of lightheadedness are reflected in service 
medical records dated in 1987 and 1991.  The 1987 complaints 
were recorded in connection with the veteran's evaluation for 
hypertension, and those in 1991, were noted in connection 
with treatment for acute gastroenteritis.  Again, however, a 
disease entity whose manifestation was specifically 
lightheadedness was not diagnosed. 

Shortly after his discharge from service, the veteran 
submitted an application for VA benefits (VA Form 21-526), 
which was received at the RO in September 1992.  Attached to 
this application form was a typewritten document which set 
forth the nature of the conditions for which service 
connection was sought, the date when these conditions were 
believed to have begun, the military medical units at which 
the veteran recalled receiving treatment for the claimed 
conditions, and the units to which he was assigned at the 
relevant times.  The conditions for which the veteran sought 
to establish service connection numbered approximately 23.  
Among these were listed "Light headed," which was indicated 
to have occurred in 1979; "Fatigue," indicated to have 
occurred in July 1982; and "Dizzy spells," indicated to 
have occurred in December 1984.  

Upon receipt of the veteran's application for benefits, he 
was scheduled to undergo a number of examinations for VA 
purposes, including a neuropsychiatric examination, an 
orthopedic examination, an ophthalmologic examination, and a 
general medical examination.  The ophthalmologic and 
orthopedic examination reports do not reflect any findings or 
complaints relevant to the issue on appeal.  The 
neuropsychiatric examination report reflects that the veteran 
complained that he was sometimes lightheaded and dizzy, and 
that these episodes would last anywhere from an hour up to a 
day, and would occur several times per month.  The veteran 
also reported that he always felt better after he rested, and 
that there had been no recent change in intensity, duration, 
or frequency.  Actual clinical evaluation, however, revealed 
that there was "[n]o neurological disorder found . . . ."  

The report of the general medical examination, which was 
apparently conducted a few days prior to the neuropsychiatric 
examination, revealed that the veteran complained of 
lightheadedness and dizzy spells (which were apparently 
attributed by the veteran to a head trauma), and fatigue.  
(It was also recorded that the veteran had inhaled smoke from 
fuel fires as a fuel specialist in the military, but that he 
alleged no disability from that.)  The remainder of the 
report did not reflect any actual, current findings of 
lightheadedness, dizziness, or fatigue; although it was noted 
that the veteran attributed his complaints of fatigue to a 
lack of rest, due to bad dreams, night sweats, and colds.  
Despite the lack of any current physical findings regarding 
those symptoms at issue, the examiner included the following 
under the caption, "Diagnoses:"

1.  Lightheaded, dizzy spells, head trauma.  See 
Neuropsychiatric Evaluation. . . .


7.  Fatigue, no disease found. . . .

12.  No clinical indication of disability secondary 
to inhalation of smoke from fuel fires.  

In January 1993, the RO asked the veteran to clarify the 
disability he was claiming to have resulted from exposure to 
environmental hazards during his service.  Later that month, 
the veteran replied, writing on a VA Form 21-4138 (Statement 
in Support of Claim), that the specifically claimed 
disabilities related to the upper respiratory system and an 
eye problem.  He made no mention of any dizziness, 
lightheadedness, or fatigue symptoms.  Subsequently, in 
August 1993, the RO prepared a rating action in which its 
decisions concerning the claims raised by the veteran in 
September 1992 were entered.  In pertinent part, service 
connection for disability manifested by dizziness, 
lightheadedness, and fatigue was denied.  In addition, and 
for reasons not entirely clear, it was also specifically 
mentioned, in the decision to deny this claim, that 
consideration had been given to whether the disability 
manifested by these symptoms was "secondary to service in 
Southwest Asia."

In October 1993, the veteran submitted a notice of 
disagreement with the RO's decision, but did not set out the 
specific issues with which he disagreed.  In a letter to the 
veteran dated in December 1993, the RO asked him to more 
precisely identify the issues with which he disagreed.  In 
July 1994, the RO received a response from the veteran, in 
which he stated he disagreed with the denial of service 
connection for dizziness, among other issues not pertinent 
here.  The veteran did not mention, however, either 
lightheadedness or fatigue.  In August 1994, a statement of 
the case was issued, and, shortly thereafter, a substantive 
appeal was received.  

Subsequently, the RO received copies of VA treatment records 
dated between July 1996 and December 1996.  The RO also 
acquired medical records that were apparently generated 
during the veteran's service in the Air Force Reserve in 
1995.  (He was evidently discharge from the Air Force Reserve 
component in May 1996.)  The VA treatment records do not 
reflect any complaints of dizziness or lightheadedness, 
although complaints of fatigue were recorded in July and 
August.  Significantly, however, no specific diagnosis was 
entered regarding this symptom, and it was also noted that 
the veteran's symptoms did not interfere with his work.   

The Air Force records dated in 1995 reflect complaints of 
lightheadedness in March, April, and August 1995.  These 
complaints, however, were apparently associated with back 
pain, an upper respiratory infection, and cellulitis of the 
nose, rather than a distinct lightheadedness disability, per 
se.  

As has been held by the Court, "[i]n the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet.App. 223 at 225 (1992).  In this case, 
the veteran's service medical records do reflect a number of 
relatively isolated occasions when he was provided treatment 
for complaints that included the symptoms for which he 
currently seeks service connection.  As set forth above, 
however, those records do not show that any disease entity 
whose manifestation is specifically those symptoms, 
lightheadedness and/or dizziness and/or fatigue, was 
diagnosed.  

Furthermore, the postservice medical records also fail to 
show the presence of a specific diagnosis of a disability or 
disease manifested by lightheadedness, dizziness, or fatigue.  
In this regard, the Board observes that the reports of the 
general medical and neuropsychiatric examinations, conducted 
for VA purposes in 1992, did include complaints of 
lightheadedness, dizziness, and fatigue.  Significantly, 
however, there was no neurological disorder found, and the 
lightheadedness, dizzy spells, and fatigue catalogued under 
the "Diagnoses" heading in the general medical examination 
report, constituted simply a list of the veteran's symptoms.  
Indeed, it was specifically noted, with respect to fatigue, 
that there was "no disease found."  Moreover, it must also 
be observed that no medical professional has linked these 
complaints to service, and that there was otherwise "[n]o 
clinical indication of disability secondary to inhalation of 
smoke from fuel fires."  


For service connection to be granted in this case, the 
evidence of record must show not only symptoms indicative of 
disability in service, but also a link connecting the in-
service complaints to a currently existing disability.  See 
McManaway v. West, 13 Vet.App. 60, 66 (1999), wherein the 
Court noted that, even though the veteran had asserted 
continuity of symptomatology as to particular complaints 
since service, medical evidence is required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition, and the veteran has not submitted any such 
evidence."  See also, e.g., Sanchez-Benitez v. West, 13 
Vet.App. 282, 285 (1999), noting that the presence of 
symptoms alone, "without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."

In the VA treatment records dated after 1992, there is no 
mention of any complaints of either dizziness or 
lightheadedness.  Moreover, the complaints of fatigue 
reported in the July and August 1996 records were not 
characterized as disease entities in and of themselves.  
Similarly, these complaints were not causally related to any 
similar complaints during service by any medical 
professional, nor were they linked to any event in service.  

As to the complaints of lightheadedness noted in the 1995 Air 
Force Reserve records, they were likewise not considered a 
manifestation of a discrete disease entity, nor is there 
evidence showing they were considered to be linked to any in-
service complaints or events.  

In view of the foregoing, the fundamental requirements for a 
well-grounded claim, as imposed by 38 U.S.C.A. § 5107, have 
not been met.  There is no competent evidence currently 
reflecting the presence of a distinct disability manifested 
by dizziness, lightheadedness, and fatigue, and there is no 
competent evidence linking any of these complaints to 
service.  See Caluza, supra.  In the absence of a well-
grounded claim, there is no duty to assist the veteran 
further in the development of that claim.  See Chase v. West, 
13 Vet.App. 413, 414 (2000) (per curiam); Grivois v. Brown, 6 
Vet.App. 136 (1994).  Further, if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it.  Boeck v. Brown, 6 Vet.App. 14 (1993).  Accordingly, as 
claims that are not well grounded do not present a question 
of fact or law over which the Board has jurisdiction, the 
claim for service connection for a disability manifested by 
dizziness, lightheadedness, and fatigue, secondary to oil 
smoke exposure, must be denied.  

In reaching this decision, the Board notes that this case 
also contains some elements which suggest that it may be 
appropriate to consider whether the veteran is entitled to 
compensation for certain disabilities due to undiagnosed 
illnesses occurring in Persian Gulf War veterans.  In this 
regard, applicable criteria provide that VA may pay 
compensation to any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness 
which became manifest during service in the Southwest Asia 
theater of operations during the Persian Gulf War, or which 
becomes manifest to a degree of 10 percent or more not later 
than December 31, 2001.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  The Board did not specifically address these 
provisions of statute and regulation when we addressed the 
veteran's claim in April 1997.  We will do so now.  

In this case, it is observed that the veteran's DD 214 
(Certificate of Release Or Discharge from Active Duty) 
reflects that he was awarded the Southwest Asia Service 
Medal, and served in support of Desert Shield/Desert Storm 
between August 2, 1990, and February 23, 1991.  As indicated 
above, these facts suggest the appropriateness of considering 
the provisions of law relating to the award of benefits for 
certain disabilities occurring in Persian Gulf War veterans.  
It must also be observed, however, that, for purposes of 
awarding compensation under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, service in the Southwest Asia 
theater of operations during the Persian Gulf War means 
service in Iraq, Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).  The current 
record, however, does not reflect that the veteran served in 
any of these locations, nor has he contended that he did.


In this regard, we note that the veteran's original 
application for VA benefits reflects that the disabilities he 
asserted to be service connected were claimed to have been 
incurred in either the United States, Spain, Korea, or 
Turkey, and VA medical records prepared in connection with a 
"Persian Gulf Exam" reflect that the veteran served in 
Turkey.  It was specifically noted that he did not serve in 
Iraq or Saudi Arabia.

The Board notes that service in support of Desert 
Shield/Desert Storm between August 1990 and February 1991 
does not necessarily mean service in the Southwest Asia 
theater of operations as defined in the pertinent VA 
regulation, cited above.  In addition, the veteran's having 
been awarded the Southwest Asia Service Medal is not, by 
definition, necessarily indicative of service in those 
geographic locations listed in the VA regulation.  The 
military eligibility requirements for that medal not only 
specify the particular geographic areas listed in the 
regulation, but provide, in addition:

Individuals serving in Israel, Egypt, Turkey, 
Syria, and Jordan (including the airspace and 
territorial waters) directly supporting combat 
operations from January 17, 1991, through November 
30, 1995, shall also be eligible for award of the 
medal.

Manual of Military Decorations Awards, Assistant 
Secretary of Defense (Force Management & Personnel), at 
page 6-10 (Sept. 1996).

Therefore, since the evidence does not confirm that the 
veteran served in the Southwest Asia theater of operations 
during the Persian Gulf War, as defined in 38 C.F.R. 
§ 3.317(d)(2), and because the veteran has not contended that 
he did, it is not necessary to consider his eligibility for 
compensation under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
for disabilities due to undiagnosed illnesses occurring in 
Persian Gulf War veterans.  



ORDER

Service connection for disability manifested by dizziness, 
lightheadedness, and fatigue, claimed as secondary to oil 
smoke exposure, is denied.  




			
	JACQUELINE E. MONROE	MARK F. HALSEY
Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



Citation NR: 9711278	
Decision Date: 04/03/97		Archive Date: 04/14/97
DOCKET NO.  94-34 244	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to service connection for stomach ulcers.

4.  Entitlement to service connection for a disability, 
manifested by dizziness, lightheadedness and fatigue, 
secondary to oil smoke exposure.

5.  Entitlement to service connection for a right foot 
disability.

6.  Entitlement to service connection for a left foot 
disability, to include residuals of a left foot injury.

7.  Entitlement to an increased (compensable) evaluation for 
chronic rhinitis and nasopharyngitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from May 1979 to 
August 1992.  He has been represented throughout his appeal 
by The American Legion.  

This matter came before the Board of Veterans Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1993, by the Louisville, Kentucky Regional Office 
(RO), which granted service connection for chronic rhinitis 
and nasopharyngitis, and assigned a noncompensable evaluation 
effective August 28, 1992.  This rating action also denied 
the veterans claims for service connection for high 
cholesterol; ulcers; a bilateral shoulder disorder; a 
disability manifested by fatigue, dizziness and 
lightheadedness, secondary to oil smoke exposure; blister on 
the left great toe, corn on the left fourth toe, corn on the 
right fourth toe, with calluses and right great toe injury 
and calluses on both feet; and residuals of a left foot 
injury.  The notice of disagreement with this determination 
was received in October 1993.  The statement of the case was 
issued in August 1994.  The substantive appeal was received 
in August 1994.  The appeal was received at the Board in 
April 1996.  

After receipt of the claims folder at the Board, additional 
evidence was received.  Generally speaking, such evidence 
will be accepted by the Board, but only if received within 90 
days following notification to the veteran of the transfer of 
the records to the Board, or if good cause for a delay beyond 
90 days is shown on motion of the appellant.  38 C.F.R. 
§ 20.1304 (1996).  In this case, the veteran was notified by 
an April 13, 1996 letter that the case was being transferred 
to the Board.  Evidence was thereafter received in October 
1996 and January 1997, well after the 90-day period had 
expired.  He has not submitted a motion to demonstrate that 
there was good cause for his delay in submitting this 
evidence.  Some of the evidence, such as treatment records 
dated from August 1996 to November 1996, was obviously not 
available until after the 90-day period had expired.  
However, without a motion demonstrating good cause for the 
delay submission, the rule of § 20.1304 requires that the 
Board proceed without consideration of the additional 
evidence.  Accordingly, the evidence is referred to the RO 
for such action as may be deemed appropriate.  

The Board has construed the issues on appeal as reflected on 
the cover page of this decision.  For reasons that will be 
set forth below, the issue of entitlement to a compensable 
evaluation for chronic rhinitis and nasopharyngitis will be 
addressed in the remand section following the decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that he is entitled to 
service connection for high cholesterol, ulcers, a right foot 
disorder, residuals of a left foot injury and a disability 
manifested by dizziness, all of which had their onset in 
military service.  The veteran points out that, during his 13 
years in service as a fuel systems technician, he was exposed 
to numerous hazardous fuel mixtures without the benefit of 
proper protective equipment.  The veteran also points out 
that, during service, a number of laboratory studies revealed 
high cholesterol readings.  The veteran indicates that in 
December 1982, he was involved in a motor vehicle accident 
with trauma to the forehead, which resulted in dizziness; he 
states that he has continued to experience problems with 
lightheadedness and dizziness.  The veteran further indicates 
that, in October 1986, he was treated for pain in the left 
foot after dropping a 150 pound bottle on his foot; he states 
that arthritis of the left foot was considered at that time.  
The veteran argues that he currently suffers recurrence of 
the above disabilities; therefore, service connection is 
warranted.  It is requested that the veteran be accorded the 
benefit of the doubt.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1995), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claims for 
service connection for high cholesterol, ulcers, a bilateral 
shoulder disorder, a disability manifested by fatigue, 
dizziness and lightheadedness, a right foot disorder, and a 
left foot disorder, to include residuals of a left foot 
injury are well-grounded.  


FINDINGS OF FACT

1.  During service, the veteran was treated for bilateral 
shoulder pain, lightheadedness, high cholesterol readings, 
blisters and calluses on both feet, contusion to the right 
foot, left foot pain, and abdominal pain with nausea and 
vomiting.  

2.  No competent evidence has been submitted to show that the 
veteran currently has any disability which has been 
attributed to an elevated cholesterol level.  

3.  There is no competent evidence of record showing that the 
veteran currently suffers from a bilateral shoulder disorder, 
a right foot disorder, or a left foot disorder.  

4.  The veteran has not submitted evidence of bilateral pes 
planus during active service, or of a nexus between current 
bilateral pes planus and an in-service disease or injury.  

5.  There is no competent evidence showing the present 
existence of stomach ulcer disease.  

6.  There is no competent evidence showing a nexus between 
the veteran's disorder manifested by dizziness and a disease, 
injury, event or incident during service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of entitlement to service connection for high 
cholesterol, a bilateral shoulder disorder, ulcers, a 
disability manifested by dizziness, a right foot disability 
and a left foot disability, to include residuals of a left 
foot injury.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The record reflects that the veteran entered active duty in 
May 1979; the enlistment examination, conducted in April 
1979, was negative for any complaints or findings of high 
cholesterol, ulcers, disabilities involving the veterans 
feet, a disability manifested by dizziness and a bilateral 
shoulder disorder.  The veteran was seen in October 1979 for 
complaints of blister on his left foot, which caused pain 
with pressure; the assessment was traumatic blister.  A 
treatment note dated in December 1979 reports that the 
veteran was seen for multiple plantar calluses on both feet; 
they were pared.  When seen in November 1980, it was noted 
that the veteran injured his right great toe nail 3 to 4 
weeks ago; it was also noted that the nail had come off, but 
it was growing back.  

The record indicates that the veteran was seen in January 
1982 with complaints of difficulty in lifting his arm due to 
stiffness.  An x-ray study of the right shoulder was normal; 
the assessment was R/O calcific tendonitis, right.  In May 
1982, the veteran was seen for complaints of left shoulder 
pain.  In 1984, the veteran was diagnosed with 
hypercholesterolemia, and was subsequently placed on a 
cholesterol control program.  During a clinical visit in 
October 1986, the veteran complained of pain on the dorsum of 
the left foot with walking; he indicated that he developed 
pain in the left foot after dropping a 150 pound bottle on 
it.  An x-ray study of the left foot was normal; the 
diagnosis was contusion, left foot.  

The service medical records further show that the veteran was 
next seen in April 1987, at which time he complained of 
persistent mild chronic pain in the left tarsal bones.  An x-
ray study of the left foot revealed decreased joint space in 
the tarsal bones.  The assessment was possible mild post-
traumatic arthritis.  In July 1987, the veteran was diagnosed 
with a contusion to the right foot.  During a clinical visit 
in July 1987, it was noted that the veterans left great toe 
nail had fallen off and was growing in again.  In August 
1987, the veteran was seen for complaints of pain in the 
right foot as a result of a corn over the last few months.  
The assessment was corn.  The record further shows that the 
veteran was seen on several occasions for complaints of 
abdominal pain, often associated with diarrhea, nausea and 
vomiting; he was consistently diagnosed with acute 
gastroenteritis.  In October 1990, the veteran had a 
cholesterol reading of 240; he was diagnosed with 
hyperlipidemia.  A sigmoidoscopy performed in May 1991 was 
reported to be normal.  The veteran was next seen in June 
1991 for complaints of right shoulder pain; the assessment 
was shoulder pain, intermittent.  

In September 1991, the veteran was seen for complaints of 
pain in the neck and left shoulder; he indicated that he had 
been in a motor vehicle accident on September 18, and had 
been given Motrin in the emergency room for increased 
shoulder pain.  The assessment was contusion to shoulder.  
The veteran was seen in October 1991 for complaints of 
lightheadedness.  In January 1992, the veteran was seen for a 
vascular headaches with sharp pain in the right side of his 
head.  During a clinical visit in March 1992, the veteran 
reported right shoulder pain since the 1980s; however, he 
reported no trauma or injury.  X-ray study of the shoulder 
was normal; an examination of the neck was also reported to 
be normal.  On the occasion of his discharge examination in 
July 1992, the veteran reported a history of painful joints 
in both shoulders of unknown origin; he also reported 
frequent severe headaches, dizziness and symptoms of nausea.  
Clinical evaluation of the shoulders and feet was normal; 
there were no findings of a disability resulting from high 
cholesterol, a disability manifested by dizziness, or any 
findings of stomach ulcers.  

The veteran was afforded a VA compensation examination in 
December 1992, at which time he complained of loss of 
strength in the upper extremities, problems with his feet, 
and a stomach condition to include ulcers.  The veteran also 
complained of upper respiratory infections with associated 
stuffy nose, diarrhea and fatigue; he also reported high 
cholesterol readings, and inhalation of smoke from fuel 
fires.  The veteran reported that he inhaled smoke from fuel 
fires as a fuel specialist in the military; however, he 
alleged no disability from this.  The veteran related that he 
experienced occasional shortness of breath, with a productive 
cough.  The veteran indicated that he had had episodes of 
sudden onset of cold chills, sweats, lightheadedness and 
dizziness over the past 7 to 8 years; he stated that those 
episodes occurred several times per month in service, but no 
etiology was ever determined.  The veteran reported that he 
felt better after he had rested.  The veteran complained of 
pain across the midfoot with walking; he also complained of 
bilateral shoulder pain and weakness over the past 6 or 7 
years, but denied any history of surgery or trauma to his 
neck or shoulders.  

On examination, it was noted that the veterans lungs were 
clear to auscultation and percussion.  It was also noted that 
the veterans weight had been stable.  The abdominal 
examination revealed no organomegaly or masses.  He was 
tender to palpation in both lower quadrants; the rectal 
examination was clear with no apparent blood.  Examination of 
both feet showed a bilateral pes planus deformity with no 
other abnormalities noted; no point of tenderness to pressure 
was noted.  X-ray study of the shoulders was normal.  X-ray 
study of the feet revealed no evidence of pes planus; the 
examiner noted that one could not rule out hammer toe 
deformities, involving the second, third, fourth, and fifth 
digits, bilaterally; the feet were otherwise unremarkable.  
The examiner reported that there was no evidence of active 
ulcer disease noted, and no neurological disorder was found 
on the examination.  The examiner also reported a normal 
bilateral shoulder examination.  The examiner further 
reported that the was no clinical indication of a disability 
secondary to inhalation of smoke from fuel fire.  

Received in February 1993 was a medical certificate regarding 
treatment for a genitourinary disorder.  This report does not 
reflect any treatment or finding of any of the disabilities 
at issue.  

B.  Legal analysis.

The veteran has the burden of submitting evidence sufficient  
to justify a belief by a fair and impartial individual that 
his/her claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is a plausible claim, one which  
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet.App. 78, 80 (1990).  The claim 
must be accompanied by supporting evidence; allegations are  
not enough.  Tirpak v. Derwinski, 2 Vet.App. 609 (1992).  In 
order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  

Under the applicable criteria, in order to establish service 
connection, there must be objective evidence that establishes 
that the veteran's current disorder either began in or was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Where a disability is not shown to be chronic during 
service, service connection may nevertheless be granted when 
there is continuity of symptomatology postservice.  38 C.F.R. 
§ 3.303(b) (1996).  The representative has requested 
consideration of reasonable doubt; however, this does not 
apply until the veteran has established a well-grounded 
claim.  

I.  Entitlement to service connection for stomach ulcers.

As indicated above, an award of service connection for 
stomach ulcers requires that the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting from disability was incurred during service, or was 
due to an incident of same.  Such a determination requires a 
finding of current disability which is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992); Caluza.  

In this regard, the Board notes that while the service 
medical records indicate that the veteran received treatment 
for occasional complaints of abdominal pain, with associated 
nausea, diarrhea and vomiting, there were no clinical 
findings of stomach ulcers.  During the most recent VA 
examination in December 1992, no evidence of active ulcer 
disease was noted on an upper gastrointestinal series.  Since 
the evidence does not currently demonstrate the presence of 
stomach ulcers or ulcer disease, the claim is not plausible 
and, therefore, not well-grounded.  Caluza.  

II.  Entitlement to service connection for high cholesterol 
and a disability manifested by dizziness, lightheadedness and 
fatigue.

The Board notes that the service medical records confirm that 
the veteran had elevated cholesterol levels in service, for 
which he was placed on a cholesterol control program.  
However, these are only laboratory findings, no disabilities 
have been shown to be related to those findings.  The veteran 
has not presented medical evidence showing that the clinical 
finding of an elevated cholesterol level, either noted during 
service or after service separation, is associated with a 
current disability.  The law specifically limits entitlement 
to service connection to disease or injury which results in 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Accordingly, the veteran has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that he currently has a disability 
resulting from high cholesterol.  Hence, the claim is not 
plausible and, therefore, not well-grounded.  Caluza.  

The Board further notes that while the service medical 
records indicate that the veteran was seen on various 
occasions for complaints of dizziness, lightheadedness and 
fatigue, those symptoms were often associated with other 
disorders, including viral infections, his gastrointestinal 
complaints and hypertension.  Significantly, during the most 
recent VA examination in December 1992, the veteran reported 
that the fatigue that he complained of came from a lack of 
rest due to bad dreams, night sweats and colds.  The examiner 
reported that no neurological disorder was found on the 
examination.  

In light of the foregoing, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a disability manifested by dizziness, 
lightheadedness and fatigue, secondary to oil smoke exposure.  
He specifies no current disability, nor is any medically 
found to exist.  Without medical evidence of a currently 
disability which causes dizziness, lightheadedness and 
fatigue, related to service, the claim cannot be found to be 
well-grounded.  Rabideau and Caluza.  

III.  Entitlement to service connection for a bilateral 
shoulder disability.

With respect to his claim for service connection for a 
bilateral shoulder disability, the Board notes that while the 
veteran was seen on several occasion during service for 
complaints of pain in both shoulders, x-ray studies of the 
shoulders were reported to be negative.  Further, the report 
of the December 1992 VA examination revealed no findings of a 
bilateral shoulder disorder.  Since the evidence does not 
currently demonstrate the presence of a bilateral shoulder 
disorder, that claim also is not plausible and, therefore, 
not well grounded.  Rabideau and Caluza.  

IV.  Entitlement to service connection for right and left 
foot disabilities.

As indicated above, an award of service connection for 
stomach ulcers requires that the facts, as shown by the 
evidence, establish that a particular injury or disease 
resulting from disability was incurred during service, or was 
due to an incident of same.  Such a determination requires a 
finding of current disability which is related to an injury 
or disease incurred in service.  Rabideau and Caluza.  

In this regard, the Board notes that the service medical 
records indicate that the veteran was seen on several 
occasions for various complaints involving his feet.  The 
veteran was treated for calluses and blisters on both feet; 
he was also treated for left foot pain after dropping a 150 
pound bottle on that foot, and he was treated for right foot 
pain due to a corn.  However, while the veteran continues 
to complain of pain across the midfoot while walking, the 
current medical evidence fails to show the presence of any 
disabilities involving the veterans feet.  Significantly, on 
the occasion of the VA examination in December 1992, the 
examiner reported that examination of both feet showed a 
bilateral pes planus deformity with no other abnormalities 
noted and no point tenderness to pressure.  Although the 
examiner reported a finding of bilateral pes planus, an x-ray 
study of the feet revealed possible evidence of hammertoe 
deformities, but no evidence of pes planus.  

Since there is no competent evidence showing that the veteran 
currently has a left or right foot disorder which is 
attributable to an injury or an incident in military service.  
Hence, the claim is not plausible and, therefore, not well-
grounded.  Caluza.  


ORDER

The claim for service connection for high cholesterol is 
denied as not well grounded.  

The claim for service connection for a bilateral shoulder 
disorder is denied as not well-grounded.  

The claim for service connection for stomach ulcer is denied 
as not well-grounded.  

The claim for service connection for a disability manifested 
by dizziness, secondary to oil smoke exposure, is denied as 
not well-grounded.  

The claim for service connection for a for a right foot 
disability is denied as not well grounded.  

The claim for service connection for a left foot disability, 
to include residuals of a left foot injury is denied as not 
well grounded.  


REMAND

The veteran essentially contends that his service-connected 
rhinitis disorder is more severe than reflected by the 
noncompensable evaluation currently assigned.  The veteran 
maintains that he suffers from frequent exacerbations with 
are completely prostrating, and he must take medications to 
control this disorder.  

The veteran was afforded a VA examination in December 1992.  
However, the Board finds that the examination was very 
superficial and, therefore, inadequate for determining the 
degree of impairment resulting from the veterans service-
connected chronic rhinitis and nasopharyngitis.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996).  The duty to assist the 
veteran includes obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examinations, including examination by a specialist where 
indicated.  Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v.  
Derwinski, 1 Vet.App. 121 (1991); Littke v. Derwinski, 1  
Vet.App. 90 (1990).  When evaluating a service-connected 
disability, it is the present level of disability that is of  
primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  In light of the foregoing, the Board finds that 
further development is in order prior to appellate 
disposition of this case.  

The most recent active processing of the case by the RO was 
in August 1994, at which time the veteran was issued a 
statement of the case regarding, inter alia, the claim for a 
compensable rating for the veterans rhinitis and 
nasopharyngitis.  Effective November 7, 1996, the criteria 
for rating respiratory disorders were amended.  When 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to a decision on his claim under the criteria which 
are most favorable to him.  Karnas v. Derwinski, 1 Vet.App. 
308 (1991).  Here, the RO has not had an opportunity to 
consider the veterans claim for an increased rating for his 
service-connected respiratory disability using the revised 
rating criteria.  

Accordingly, the Board hereby REMANDS this case to the RO for 
the following actions:  

1.  All up-to-date VA and private 
records of treatment received by the 
veteran for his service-connected 
chronic rhinitis and nasopharyngitis 
disorder, which are not already of 
record, should be secured and made a 
part of the record.  The assistance of 
the veteran should be sought as 
necessary to obtain identifying 
information.  

2.  The veteran should then be accorded 
a VA compensation examination, performed 
by an ENT specialist, to determine the 
severity of service-connected chronic 
rhinitis and nasopharyngitis.  All 
indicated tests and studies, to include 
x-rays and other diagnostic procedures, 
should be conducted.  All findings 
should be reported in detail.  The 
claims folder should be provided to the 
examiner prior to the examination.  

3.  Thereafter, the RO should again 
review this case and take further 
adjudicative action.  The RO should 
consider both the old and the revised 
rating criteria for respiratory 
disorders, applying those criteria found 
to be more favorable to the veteran.  
Further, to the extent that it is 
relevant to this claim, the RO should 
also consider the evidence added to the 
record subsequent to the transfer of the 
veterans file to Board.  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of 
the case which summarizes the pertinent 
evidence, all applicable law and 
regulations, and reflects detailed 
reasons and bases for the decision.  
They should then be afforded the 
applicable time period in which to 
respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and to accord the veteran due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	WILLIAM R. HARRYMAN
	Acting Member, Board of Veterans Appeals

The Board of Veterans Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1996), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).
- 2 -


